                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CARLO BECCERRA,                            )
                                           )
       Plaintiff,                          )
                                           )      Civil Action No.
       v.                                  )      2:19-cv-668-ALB
                                           )         [WO]
UNITED STATES OF AMERICA,                  )
                                           )
       Defendant.                          )

                                          ORDER

       Before the court is Petitioner Carlo Beccerra’s Motion to Dismiss, which the court

construes as Williams’s notice of voluntary dismissal under Rule 41(a)(1) of the Federal

Rules of Civil Procedure (Doc. 3).

       Rule 41(a)(1)(A)(i) provides that a plaintiff may voluntarily dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment[.]” Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice

under Fed. R. Civ. P. 41(a)(1). The Clerk of Court is DIRECTED to close this case.

       DONE this 27th day of September 2019.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
